DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    Claim(s) 1-5, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukraintsev et al (US 2015/0377921)
   Ukraintsev discloses a method for analyzing at least one defect of a semiconductor wafer using a measuring system, the measuring system comprising at least one scanning probe microscope and one SEM/scanning particle beam microscope (see abstract), the method comprising:
  analyzing the one defect using at the one probe 115 of the one scanning probe microscope (page 5, para 0073, page 10, para 0128, page 12, para 0142)
producing one mark on the wafer using the one scanning probe microscope, wherein the at least one mark is embodied in a way that it can be detected by at least one particle beam of the SEM/one scanning particle beam microscope (page 2, para 0022, page 11, para 0137, page 12, para 0142-0144)
detecting the one mark using the one particle beam of the SEM/one scanning particle beam microscope (page 4, para 0067, page 12, para 0144)
  Regarding claim 2, Ukraintsev discloses that the one defect comprises a defect which cannot be detected by the scanning particle beam microscope (page 12, para 0142)
Regarding claim 3, Ukraintsev discloses that the one mark is produced so close to the one defect that at least part of the defect and the at least one mark are arranged in a single scanning region of the SEM/scanning probe microscope (page 5, para 0057, page 12, para 0144, fig. 1C,2A)
 Regarding claim 4, Ukraintsev discloses that analyzing the one defect comprises determining topography data of the one defect and position data of the one mark (page 11, para 0139, page 13, para 0152)
Regarding claim 5, Ukraintsev discloses determining a corrected landing target/repair template for the defect from the topography data of the at least one defect (page 12, para 0145)
Regarding claim 6, Ukraintsev discloses transferring the position data of the one mark from the scanning probe microscope to the scanning particle beam microscope (page 10, para 0132, fig. 6)
Regarding claim 7, Ukraintsev discloses scanning the one defect and the one mark by one particle beam of the SEM/scanning particle beam microscope (page 12, para 0143-0144)

Claim(s) 1-3, 4-5, 6, 7-8, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budach et al (US 2014/0165236)
  Budach discloses a method for analyzing at least one defect of a photolithography mask using a measuring system, the measuring system comprising at least one scanning probe microscope and one scanning particle beam microscope (see abstract), the method comprising:
  analyzing the one defect using at the one probe of the one scanning probe microscope (page 6, para 0098, 0106-0107, 0108, fig. 7)
producing one mark on the photolithography mask using the one scanning probe microscope, wherein the at least one mark is embodied in a way that it can be detected by at least one particle beam of the SEM/one scanning particle beam microscope (page 7, para 0114, 0120, figs. 7, 8), wherein the mark 750 is clearly recognizable/ embodied in a way that it can be detected by the one particle beam of the SEM/scanning particle beam microscope (page 7, para 0114, fig. 7)
 detecting the one mark using the one particle beam of the SEM/one scanning particle beam microscope (page 7, para 0114-0115, fig. 7)
Regarding claim 2, Budach discloses that the one defect comprises a defect which cannot be detected by the scanning particle beam microscope (page 6, para 0104-0107, 0108, fig. 7)
Regarding claim 3, Budach discloses that the one mark 750 is produced so close to the one defect that at least part of the defect and the at least one mark are arranged in a single scanning region of the SEM/scanning probe microscope (page 6, para 0106, 0109, fig. 7)
Regarding claim 4, Budach discloses that analyzing the one defect 730 comprises: determining height or depth/topography data of the one defect 730 and image data/position data of the one mark 750 by use of the control unit (page 7, para 0116-0117, 0123)
Regarding claim 5, Budach discloses determining a model/a repair template for correcting the defect from the topography data of the defect 730 (page 7, para 0111, 0120-0121)
Regarding claim 6, Budach discloses transferring the position data of the one mark from the scanning probe microscope to the scanning particle beam microscope (page 7, para 0112-0114)
Regarding claim 7, Budach discloses scanning the one defect and the one mark by use of the at least one particle beam of the scanning particle beam microscope (page 7, para 0114-0116)
Regarding claim 8, Budach discloses overlaying data of the particle beam scan on the position data of the one mark and the topography data of the one defect for determining a repair template for the one defect (page 7, para 0111, 0120, page 8, para 0124-0125)
Regarding claim 9, Budach discloses that the MeRiT system/ control unit is embodied to use design data of the photolithographic mask for determining a position for applying the mark 750 (page 7, para 0111, 0112, page 8, para 0138, fig. 7)
Regarding claim 10, Budach discloses that correcting the one defect by use of the repair template, the one particle beam and one etching gas (page 7, para 0111-0112, page 8, para 0124)
Regarding claim 11, Budach discloses removing the one mark from the photolithographic mask using the one particle beam and the etching gas (page 7, para 0117, 0118)
Regarding claim 12, Budach discloses removing the one mark from the photolithographic mask using a chemical etching/cleaning process (page 10, para 0159-0160)

Claim(s) 13-16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budach et al (US 2014/0165236)
  Budach discloses a measuring system for analyzing at least one defect of a photolithographic mask (see abstract) comprising:
 one scanning probe microscope having a probe arrangement, wherein the probe arrangement comprises at one first probe embodied to analyze the one defect (page 6, para 0098, 0106-0107, 0108, fig. 7)
  the one scanning probe microscope having means for producing one mark, by use of which a position of the at least one defect on the photolithographic mask is indicated (page 7, para 0114-0115, 0120, figs. 7, 8)
at least one scanning particle beam microscope embodied to detect the at least one mark (page 7, para 0114-0115, fig. 7)
Regarding claim 14, Budach discloses that the scanning particle beam microscope comprises an image data/an interface for receiving position data of the one mark 750 and/or the topography data of the at least one defect and/or a repair template of the at least one defect (page 7, para 0116, 0117)
Regarding claim 15, Budach discloses that the scanning particle beam microscope comprises a MeRit system/control unit embodied to scan at least one particle beam for detecting the one mark and the one defect over the photolithographic mask (page 9, para 0143-0144)
 Regarding claim 16, Budach discloses that the MeRit system/control unit of the scanning particle beam microscope is embodied to determine a repair template for the at least one defect from scanning data of the particle beam, the position data of the at least one mark and the topography data of the at least one defect (page 5, para 0094, page 7, paras 0111, 0116)
Regarding claim 17, Budach discloses that the scanning particle beam microscope furthermore comprises one first storage container embodied to store one etching gas (page 7, para 0111)

Claim(s) 13, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukraintsev et al (US 2015/0377921)
  Ukraintsev discloses a method for analyzing at least one defect of a semiconductor wafer using a measuring system (see abstract), the system comprising:
    one scanning probe microscope having a probe arrangement, wherein the probe arrangement comprises at one first probe embodied to analyze the one defect (page 5, para 0073, page 10, para 0128, page 12, para 0142)
 the one scanning probe microscope having means for producing one mark, by use of which a position of the at least one defect on the wafer is indicated (page 2, para 0022, page 11, para 0137, page 12, para 0142-0144)
at least one SEM/scanning particle beam microscope embodied to detect the at least one mark (page 4, para 0067, page 12, para 0144)
Regarding claim 15, Ukraintsev discloses that the scanning particle beam microscope comprises a control unit 64 embodied to scan at least one particle beam for detecting the one mark and the one defect over the wafer (page 10, para 0132-0133)
 Regarding claim 16, Ukraintsev discloses that the control unit 64 of the scanning particle beam microscope is embodied to determine a repair template for the at least one defect from scanning data of the particle beam, the position data of the at least one mark and the topography data of the at least one defect (page 10, para 0133, page 11, para 0135-0136)
Claim(s) 21-25, 26-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budach et al (US 2014/0165236)
  Budach discloses a method for analyzing at least one defect of a photolithography mask using a measuring system (see abstract), the method comprising:
  analyzing the one defect using the one scanning probe microscope (page 6, para 0098, 0106-0107, 0108, fig. 7)
producing one mark on the photolithography mask using the one scanning probe microscope, wherein the at least one mark is embodied in a way that it can be detected by at least one particle beam of the SEM/one scanning particle beam microscope (page 7, para 0114, 0120, figs. 7, 8), wherein the mark 750 is clearly recognizable/ embodied in a way that it can be detected by the one particle beam of the SEM/scanning particle beam microscope (page 7, para 0114, fig. 7)
 detecting the one mark using the one particle beam of the SEM/one scanning particle beam microscope (page 7, para 0114-0115, fig. 7)
Regarding claim 22, Budach discloses that the one defect comprises a defect which cannot be detected by the scanning particle beam microscope (page 6, para 0104-0107, 0108, fig. 7)
Regarding claim 23, Budach discloses that the one mark 750 is produced so close to the one defect that at least part of the defect and the at least one mark are arranged in a single scanning region of the SEM/scanning probe microscope (page 6, para 0106, 0109, fig. 7)
Regarding claim 24, Budach discloses that analyzing the one defect 730 comprises: determining height or depth/topography data of the one defect 730 and image data/position data of the one mark 750 by use of the control unit (page 7, para 0116-0117, 0123)
Regarding claim 25, Budach discloses determining a model/a repair template for correcting the defect from the topography data of the defect 730 (page 7, para 0111, 0120-0121)
Regarding claim 26, Budach discloses transferring the position data of the one mark from the scanning probe microscope to the scanning particle beam microscope (page 7, para 0112-0114)
Regarding claim 27, Budach discloses scanning the one defect and the one mark by use of the at least one particle beam of the scanning particle beam microscope (page 7, para 0114-0116)
Regarding claim 28, Budach discloses overlaying data of the particle beam scan on the position data of the one mark and the topography data of the one defect for determining a repair template for the one defect (page 7, para 0111, 0120, page 8, para 0124-0125)
Regarding claim 29, Budach discloses that the MeRiT system/ control unit is embodied to use design data of the photolithographic mask for determining a position for applying the mark 750 (page 7, para 0111, 0112, page 8, para 0138, fig. 7)
Regarding claim 30, Budach discloses that correcting the one defect by use of the repair template, the one particle beam and one etching gas (page 7, para 0111-0112)
Regarding claim 31, Budach discloses removing the one mark from the photolithographic mask using the one particle beam and the etching gas (page 7, para 0117, 0118)
Regarding claim 32, Budach discloses removing the one mark from the photolithographic mask using a chemical etching/cleaning process (page 10, para 0159-0160)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budach et al (US 2014/0165236) as applied to claim(s) 13-16, 17 above and further in view of Adderly et al (US 9,583,401)
    The features of claim 13 are set forth in paragraph 4 above. Regarding claims 18-19, Budach discloses that the scanning particle beam microscope comprises a MeRit system/a control unit embodied to scan one particle beam for detecting the one mark and the one defect over the photolithographic mask (page 9, para 0143-0144), wherein the control unit of the scanning particle beam microscope is further embodied, on the basis of a repair template, to control the at least one particle beam for correcting the at least one defect/ for removing the at least one mark ( page 5, para 0094, page 7, paras 0111, 0116). Unlike the instant claimed inventions as per claims 18-19, Budach fails to specifically disclose the limitation of wherein the control unit is embodied to control the gas flow rate of the etching gas
  Adderly discloses an apparatus for repairing integrated circuit, the apparatus comprises a control unit 165, the control unit is embodied to control the gas flow rate of an etching gas (see abstract, col 3, lines 30-50, col 5, lines 5-15, fig. 5)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a conventional control unit to control the gas flow rate of the etching gas, as taught in Adderly, in Budach’s system with the reasonable expectation of success.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Budach et al (US 2014/0165236) as applied to claim(s) 13-16, 17 above and further in view of Subramanian et al (US 6,190,062)
    The features of claim 13 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 20, Budach fails to disclose a cleaning device embodied to remove the at least one mark by use of a chemical cleaning process
 Subramanian discloses a method of inspecting a patterned substrate using a process chamber of the SEM, the process chamber comprises a cleaning device embodied to remove defects/debris by use of a chemical cleaning process (col 2, lines 24-45)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a cleaning device that uses a chemical cleaning process in Budach’s system to minimize and/or eliminate debris/defects within an SEM chamber as taught in Subramanian (col 2, lines 25-35)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713